The plaintiff in error, hereinafter called defendant, was convicted of burglary in the second degree in the district court of Jefferson county, and was sentenced to serve a term of two years in the state penitentiary.
The appeal was lodged in this court in March, 1929. No briefs in support of the appeal have been filed. We have examined the record, and while the evidence is circumstantial, it is sufficient to sustain the verdict and *Page 212 
judgment. No material error is apparent, and the punishment assessed is the minimum fixed by law.
The case is affirmed.